DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 07 September 2021.  Claims 1-19 are pending. Claims 1-19 are currently amended. 

Response to Arguments
Applicant’s replacement drawings, with respect to the drawing objection as set forth in the Office Action of 21 June 2021 have been fully considered and are persuasive. As such, the objection of the drawings has been withdrawn.
Applicant’s amendments/arguments with respect to the rejection of claims 1-19 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are persuasive. As such, the rejection of claims 1-19 under 35 USC 101 have been withdrawn. 
Applicant’s amendments, with respect to the rejection of claim 13 under 35 USC 112(b) as set forth in the Office Action of 21 June 2021 have been fully considered and are persuasive. As such, the rejection of claim 13 has been withdrawn. 
Applicant’s arguments filed on 07 September 2021 with respect to claims 1-1-19 as being unpatentable under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US20180329429) in view of Qing (CN103699717) in view of Li (CN106877875).
Note: see attached NPL machine translation for Qing (CN103699717) and Li (CN106877875) for mapping of the claims and original document for Figures. 
With respect to claim 1, Yamaguchi et al teaches a method, comprising (see at least [abstract]): obtaining driving parameters of each of multiple path points on an actual driving path inside a planned area via an onboard sensor system of an (see at least [0072-0074], [0079-0083], and [0086-0088], Yamaguchi et al teaches obtaining stored information of a predetermined area path points and also obtains sensor data of the area and driving parameters of the vehicle along the path points.), the driving parameters including at least one of a driving position, a velocity, an acceleration velocity, and a driving time (see at least [0066], [0088], [0099], [0124-0125], and [0209]); and forming a planned driving path for a subsequent movement inside the planned area according to driving parameters of each of the N path points (see at least [0063], [0123-0125], [0129], and [Fig. 4], Yamaguchi et al taches forming planned path for subsequent movements as shown in Fig. 4 in which the route searcher corrects the speed the angle entrance, speed, etc. for each path point movement); controlling the unmanned ground vehicle or another unmanned ground vehicle to move inside the planned area along the planned driving path (see at least [0063] and [0066], Yamaguchi et al teaches controlling the automatic vehicle or other or other automatic vehicles to travel in the predetermined area (predetermined area path)).Yamaguchi et al further teaches selecting N path points out of the multiple path points according to the vehicle information, N being an integer of greater than or equal to 2 (see at least [0005], [0121], and [0208], Yamaguchi teaches selecting a plurality of path points (examiner interpret plurality as 2 or more) according to vehicle attributes.). However, Yamaguchi et al do not specifically teach selecting path points according to the driving parameters. Qing teaches selecting path points according to the driving parameters (see at least [page 3] and [Page 8]).  
Yamaguchi et al teachings to incorporate Qing teachings of selecting path points according to the driving parameters. This would be done to improve predicting (planning) a trajectory of complex drivable areas (roads) so that save travel of the vehicle is increased (see Qing page 1 and 3). 
Furthermore, Yamaguchi et al as modified by Qing do not specifically teach wherein the planned driving path being different from the actual driving path. Li teaches wherein the planned driving path being different from the actual driving path (see at least [abstract] and [page 2], Li teaches generating (planning) a driving path (movement path) that is based on new track sequence of point sets (movement path point sets) that is different from old sequence of point set (actual driving path.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al as modified by Qing teachings to incorporate Li teachings wherein the planned driving path being different from the actual driving path. This would be done to improve generating a path for a moving body by evaluating path points of the movement path (see Yamaguchi et al para 0087).
With respect to claim 2, Yamaguchi et al do not specifically teach wherein selecting the N path points out of the multiple path points according to the driving parameters includes: obtaining a path curvature of each of the multiple path points of the actual driving path according to the driving parameters of each of the multiple path points; and selecting the N path points out of the multiple path points according to the Qing teaches selecting the N path points out of the multiple path points according to the driving parameters includes: obtaining a path curvature of each of the multiple path points of the actual driving path according to the driving parameters of each of the multiple path points (see at least [page 3-5] and [Fig. 1-8]); and selecting the N path points out of the multiple path points according to the path curvature of each of the multiple path points (see at least [page 3-5] and [Fig. 1-8], Qing teaches constraint conditions that are set based on parameters such as a vehicle running speed, lateral acceleration, etc., and candidate trajectory points are determined on the basis of different curvature mode, thus obtaining and selecting points based on the curvature mode.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings to incorporate Qing teachings wherein selecting the N path points out of the multiple path points according to the driving parameters includes: obtaining a path curvature of each of the multiple path points of the actual driving path according to the driving parameters of each of the multiple path points; and selecting the N path points out of the multiple path points according to the path curvature of each of the multiple path points. This would be done to improve predicting (planning) a trajectory of complex drivable areas (roads) so that save travel of the vehicle is increased (see Qing page 1 and 3). 
With respect to claim 3, Yamaguchi et al teaches wherein selecting the N path points out of the multiple path points according to the path curvature of each of the multiple path points includes: obtaining a path curvature change rate of each of the multiple path points according to the path curvature of each of the multiple path points (see at least [abstract], [Page 5], and [Fig. 1-8]); and selecting the N path points out of the multiple path points according to the path curvature change rate of each of the multiple path points (see at least [abstract], [Page 5], and [Fig. 1-8], Qing teaches different trajectories as shown in fig 1-8 and further teaches a minimum curvature change rate mode, under this mode the curvature of the trajectory (points creating the trajectory) are obtained and selected for that mode.). 
With respect to claim 6, Yamaguchi et al do not specifically teach wherein obtaining the path curvature of each of the multiple path points of the actual driving path according to the driving parameters of each of the multiple path points includes: obtaining a path curvature radius of each of the multiple path points according to the driving parameters and according to a correlation between the driving parameters and the path curvature radius; and obtaining the path curvature according to the path curvature radius. Qing teaches wherein obtaining the path curvature of each of the multiple path points of the actual driving path according to the driving parameters of each of the multiple path points includes: obtaining a path curvature radius of each of the multiple path points according to the driving parameters (see at least [page 5-6]) and according to a correlation between the driving parameters and the path curvature radius (see at least [page 5-6]); and obtaining the path curvature according to the path curvature radius (see at least [page 5-6]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings to incorporate Qing teachings wherein obtaining the path curvature of each of the multiple path points of the actual driving path according to the driving parameters of each of the 
With respect to claim 8, Yamaguchi et al teaches wherein forming the planned driving path for the unmanned ground vehicle to move inside the planned area according to the driving parameters of each of the N path points includes: forming a generated driving path according to the driving parameters and a preset path forming rule (see at least [0063], [0123-0125], and [0128]); and forming the planned driving path according to the generated driving path (see at least [0063], [0123-0125], and [0128]).
With respect to claim 19 please see the rejection above with respect to claim 1 which is commensurate in scope with 19, with claim 1 being drawn to a method of generating a driving path and claim 19 being drawn to a corresponding apparatus comprising a processor coupled to a memory. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US20180329429) in view of Qing (CN103699717) in view of Li (CN106877875) in view of Peake (US20150198953).
With respect to claim 4, Yamaguchi as modified by Qing and Li do not specifically teach wherein selecting the N path points out of the multiple path points Peake teaches wherein selecting the N path points out of the multiple path points according to the path curvature change rate of each of the multiple path points includes: when the path curvature change rate is greater than a path curvature change rate threshold (see at least [0060], [0067], [0082], [0102-0105], [0111], and [0114-0116]), selecting a path point corresponding to the path curvature change rate as one of the N path points (see at least [0060], [0067], [0082], [0111], and [0114-0116], Peake teaches path planning trajectories taking sharp curvatures, curvature rate threshold, and other factors at joining path points.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as modified by Qing and Li to incorporate Peake teachings wherein selecting the N path points out of the multiple path points according to the path curvature change rate of each of the multiple path points includes: when the path curvature change  rate is greater than a path curvature change rate threshold, selecting a path point corresponding to the path curvature change rate as one of the N path points. This would be done to increase efficiency of a vehicle travel path travelling on a constrained area (see Peake para 0069).   
With respect to claim 5, Yamaguchi et al as modified by Qing and Li do not specifically teach wherein obtaining the path curvature change rate of each of the multiple path points according to the path curvature of each of the multiple path points Peake teaches wherein obtaining the path curvature change rate of each of the multiple path points according to the path curvature of each of the multiple path points includes: deleting from the multiple path points a path point with abnormal path curvature to obtain updated multiple path points (see at least [0036], [0121-0122], and [0115]); and obtaining the path curvature change rate of each of the updated multiple path points according to the path curvature of each of the updated multiple path points (see at least [0036], [0121-0122], and [0115], Peake teaches restricting path curvature to be less than a curvature limit, as such, a joining path with curvature not meeting the limit is not considered in guiding the vehicle to the desired path. Further, Peake teaches recalculating and updating joining paths based on constraints (vehicle speed, curvature rate, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as modified by Qing and Li to incorporate Peake teachings wherein obtaining the path curvature change rate of each of the multiple path points according to the path curvature of each of the multiple path points includes: deleting from the multiple path points a path point with abnormal path curvature to obtain updated multiple path points; and obtaining the path curvature change rate of each of the updated multiple path points according to the path curvature of each of the updated multiple path points. This .   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US20180329429) in view of Qing (CN103699717) in view of Li (CN106877875) in view of Cheng (CN106909151).
Note: see attached NPL machine translation for CN106909151 for mapping of the claims and original document for Figures.
With respect to claim 7, Yamaguchi et al as modified by Qing and Li do not specifically teach wherein obtaining the path curvature change rate of each of the multiple path points according to the path curvature of each of the multiple path points includes: obtaining the path curvature change rate according to a first derivative of a path curvature radius of each of the multiple path points. Cheng teaches wherein obtaining the path curvature change rate of each of the multiple path points according to the path curvature of each of the multiple path points includes: obtaining the path curvature change rate according to a first derivative of a path curvature radius of each of the multiple path points (see at least page [10-12] and [page 21]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as modified by Qing and Li to incorporate Cheng teachings wherein obtaining the path curvature change rate of each of the multiple path points according to the path curvature of each of the multiple path points includes: obtaining the path curvature change rate according  to a first derivative of a path curvature radius of each of the .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US20180329429) in view of Qing (CN103699717) in view of Li (CN106877875) in view of Park (KR100743143).
Note: see attached NPL machine translation for KR100743143 for mapping of the claims and original document for Figures.
With respect to claim 9, Yamaguchi et al as modified by Qing and Li do not specifically teach wherein the preset path forming rule includes a fifth-order polynomial representing a relationship among the driving position, the velocity, the acceleration velocity, and the driving time of each of the multiple path points. Park teaches wherein the preset path forming rule includes a fifth-order polynomial representing a relationship among the driving position (see at least [pages 5-6]), the velocity (see at least [pages 5-6]), the acceleration velocity (see at least [pages 5-6]), and the driving time of each of the multiple path points (see at least [pages 4-6]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as modified by Qing and Li to incorporate Park teachings wherein the preset path forming rule includes a fifth-order polynomial representing a relationship among the driving position, the velocity, the acceleration velocity, and the driving time of each of the multiple path points. This would be done to improve path planning of a robot (unmanned . 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US20180329429) in view of Qing (CN103699717) in view of Li (CN106877875) in view of Sugio (US20160271799).
With respect to claim 10, Yamaguchi et al as modified by Qing and Li do not specifically teach wherein forming the planned driving path according to the generated driving path includes: sampling M path points from the generated driving path, M being an integer of greater than or equal to 1; determining a difference between the generated driving path and the actual driving path according to the M path points; and when the difference is smaller than or equal to a difference threshold, forming the planned driving path according to the generated driving path. Sugio teaches wherein forming the planned driving path according to the generated driving path includes: sampling M path points from the generated driving path, M being an integer of greater than or equal to 1 (see at least [0062], [0073], [0086], and [0091], Sugio teaches generating a comparison path from sampling points p1-p3.); determining a difference between the generated driving path and the actual driving path according to the M path points (see at least [0037] and [0073]); and when the difference is smaller than or equal to a difference threshold, forming the planned driving path according to the generated driving path (see at least [0061-0062], [0067], [0073], [0086], and [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as Qing and Li to incorporate Sugio teachings wherein forming the planned driving path according to the generated driving path includes: sampling M path points from the generated driving path, M being an integer of greater than or equal to 1; determining a difference between the generated driving path and the actual driving path according to the M path points; and when the difference is smaller than or equal to a difference threshold, forming the planned driving path according to the generated driving path. This would be done to improve a robot (vehicle) to move a long a trajectory generated in advance to reduce the driving load applied to the robot when being driven on a curved portion of a trajectory. 
With respect to claim 11, Yamaguchi et al as modified by Qing and Li do not specifically teach wherein determining the difference between the generated driving path and the actual driving path according to the M path points includes: determining a shortest distance of each of the M path points relative to the actual driving path; and determining the difference between the generated driving path and the actual driving path according to the M path points according to the shortest distance of each of the M path points relative to the actual driving path. Sugio teaches wherein determining the difference between the generated driving path and the actual driving path according to the M path points includes: determining a shortest distance of each of the M path points relative to the actual driving path (see at least [0037], [0062], [0067], [0073], [0086], and [0091]); and determining the difference between the generated driving path and the actual driving path according to the M path points according to the shortest distance of each of the M path points relative to the actual driving path (see at least [0037], [0062], [0067], [0073], [0086], and [0091]).
Yamaguchi et al teachings as modified by Qing and Li to incorporate Sugio teachings wherein determining the difference between the generated driving path and the actual driving path according to the M path points includes: determining a shortest distance of each of the M path points relative to the actual driving path; and determining the difference between the generated driving path and the actual driving path according to the M path points according to the shortest distance of each of the M path points relative to the actual driving path. This would be done to improve a robot (vehicle) to move a long a trajectory generated in advance to reduce the driving load applied to the robot when being driven on a curved portion of a trajectory. 
With respect to claim 12, Yamaguchi et al as modified by Sugio and Li do not specifically teach wherein determining the difference between the generated driving path and the actual driving path according to the M path points according to the shortest distance of each of the M path points relative to the actual driving path includes: obtaining an average of shortest distances of the M path points relative to the actual driving path; and setting the average as the difference between the generated driving path and the actual driving path. Sugio teaches wherein determining the difference between the generated driving path and the actual driving path according to the M path points according to the shortest distance of each of the M path points relative to the actual driving path includes: obtaining an average of shortest distances of the M path points relative to the actual driving path (see at least [0037], [0067], [0091-0092], and [0097]); and setting the average as the difference between the generated driving path and the actual driving path (see at least [0037], [0067], [0091-0092], and [0097]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as modified by Qing and Li to incorporate Sugio teachings wherein determining the difference between the generated driving path and the actual driving path according to the M path points according to the shortest distance of each of the M path points relative to the actual driving path includes: obtaining an average of shortest distances of the M path points relative to the actual driving path; and setting the average as the difference between the generated driving path and the actual driving path. This would be done to improve a robot (vehicle) to move a long a trajectory generated in advance to reduce the driving load applied to the robot when being driven on a curved portion of a trajectory. 
With respect to claim 13, Yamaguchi et al as modified by Qing and Li do not specifically teach wherein the difference is greater than the difference threshold, decreasing the path curvature threshold. Sugio teaches wherein the difference is greater than the difference threshold, decreasing the path curvature threshold (see at least [0013-0014], [0067], [0069], and [0083], Sugio teaches that the allowable condition of a trajectory is not greater than a difference between reference and comparison trajectory and recalculating (regenerating) trajectory until the difference is less than a predetermined judgement value.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as Qing and Li to incorporate Sugio teachings wherein the difference is greater than the difference threshold, decreasing the path curvature threshold. This would be done to improve a robot (vehicle) to move a long a trajectory generated in advance to reduce the driving load applied to the robot when being driven on a curved portion of a trajectory. 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US20180329429) in view of Qing (CN103699717) in view of Li (CN106877875) in view of Schmidt (US20150142308).
With respect to claim 14, Yamaguchi et al as modified by Qing and Li do not specifically tach wherein forming the planned driving path according to the generated driving path includes: displaying, on a display interface, the generated driving path and the actual driving path; receiving a user input via the display interface, the user input being to confirm the generated driving path; and forming the planned driving path according to the generated driving path as confirmed. Schmidt teaches wherein forming the planned driving path according to the generated driving path includes: displaying, on a display interface, the generated driving path and the actual driving path (see at least [0006], [0036-0039], [0053], and [Fig. 20-21], Schmidt teaches displaying actual path 32 and generated paths as depicted in fig. 20-21.); receiving a user input via the display interface (see at least [0030]), the user input being to confirm the generated driving path (see at least see at least [0051-0054]); and forming the planned driving path according to the generated driving path as confirmed (see at least see at least [0051-0054]).
Yamaguchi et al teachings as modified by Qing and Li to incorporate Schmidt teachings wherein forming the planned driving path according to the generated driving path includes: displaying, on a display interface, the generated driving path and the actual driving path; receiving a user input via the display interface, the user input being to confirm the generated driving path; and forming the planned driving path according to the generated driving path as confirmed. This would be done such that when the vehicle being dispatch is an agricultural vehicle being dispatched or operated on a field it would allow the operator to adjust and control the vehicle trajectory thus increasing the operator’s convenience. 
With respect to claim 15, Yamaguchi et al as modified by Qing and Li do not specifically teach receiving a second user input via the display interface; modifying the generated driving path according to the second user input, wherein modifying the generated driving path includes at least one of deleting a path point from the generated driving path, adding a path point into the generated driving path, and change position of a path point of the generated driving path; displaying, in the display interface, the generated driving path as modified; and forming the planned driving path according to the generated driving path as modified. Schmidt teaches receiving a second user input via the display interface (see at least see at least [0051-0054]); modifying the generated driving path according to the second user input (see at least see at least [0051-0054]), wherein modifying the generated driving path includes at least one of deleting a path point from the generated driving path, adding a path point into the generated driving path, and change position of a path point of the generated driving (see at least see at least [0051-0054]); displaying, in the display interface, the generated driving path as modified (see at least see at least [0051-0054] and [Fig. 18-23]); and forming the planned driving path according to the generated driving path as modified (see at least see at least [0051-0054] and [Fig. 18-23]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as modified by Qing and Li to incorporate Schmidt teachings of receiving a second user input via the display interface; modifying the generated driving path according to the second user input, wherein modifying the generated driving path includes at least one of deleting a path point from the generated driving path, adding a path point into the generated driving path, and change position of a path point of the generated driving path; displaying, in the display interface, the generated driving path as modified; and forming the planned driving path according to the generated driving path as modified. This would be done such that when the vehicle being dispatch is an agricultural vehicle being dispatched or operated on a field it would allow the operator to adjust and control the vehicle trajectory thus increasing the operator’s convenience. 
With respect to claim 16, Yamaguchi et al as modified by Qing and Li do not specifically teach wherein forming the planned driving path for the unmanned ground vehicle to move inside the planned area according to the driving parameters of each of the N path points includes: receiving a control instruction from a user; and directing the unmanned ground vehicle to move inside the planned area according to the planned driving path according to the control instruction. Schmidt teaches wherein forming the planned driving path for the unmanned ground vehicle to move inside the planned area (see at least [0030] and [0050-0053]); and directing the unmanned ground vehicle to move inside the planned area according to the planned driving path according to the control instruction (see at least [0030], and [0050-0053]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi et al teachings as modified by Qing and Li to incorporate Schmidt teachings wherein forming the planned driving path for the unmanned ground vehicle to move inside the planned area according to the driving parameters of each of the N path points includes: receiving a control instruction from a user; and directing the unmanned ground vehicle to move inside the planned area according to the planned driving path according to the control instruction. This would be done such that when the vehicle being dispatch is an agricultural vehicle being dispatched or operated on a field it would allow the operator to adjust and control the vehicle trajectory thus increasing the operator’s convenience. 
With respect to claim 17, Yamaguchi et al teaches obtaining a starting path point of the planned driving path and a starting direction angle of the starting path point (see at least [0005], [0063], [0087], [0117], [0120], and [0128]); when a current position of the unmanned ground vehicle is different than the starting path point, and/or when a current direction angle of the unmanned ground vehicle is different than the starting direction angle, forming a guiding path according to the current position(see at least [0103], [0128], and [0137]), the starting path point (see at least [0103], [0128], and [0137]), the current direction angle (see at least [0103], [0128], and [0137]), and the starting direction angle (see at least [0103], [0128], and [0137], Yamaguchi teaches forming a path based on corrected values of direction angle of each point and the vehicle current position (starting path point).); and directing the unmanned ground vehicle to move along the guiding path (see at least [0087]), wherein an initial point of the guiding path is the current position of the unmanned ground vehicle (see at least [0109-0110] and [Fig. 10A-10B], Yamaguchi et al teaches different guiding sections for each portion of the route (S1-S4), each guiding section guides the vehicle to a straight or steady path, and for each guiding section the current position of the vehicle is the initial point.), an end point of the guiding path is the starting path point (see at least [0109-0110] and [Fig. 10A-10B], the endpoint of each guiding sections S1-S4 is the starting point of a steady or straight path of the vehicle.), an initial direction angle of the unmanned ground vehicle at the initial point is the current direction angle of the unmanned ground vehicle (see at least [0109-0110] and [Fig. 10A-10B]), and an end direction angle of the unmanned ground vehicle is the starting direction angle (see at least [0109-0110] and [Fig. 10A-10B]), and wherein all angles are each an angle of a vehicle body of the unmanned ground vehicle relative to a direction of north (see at least [0128], [0209], and [Fig. 10A-10B], Yamaguchi further teaches driving paths in which each of the vehicle angle of a vehicle body and the angle of path point entrance are relative to the direction of north as shown in Fig. 10A-10B, for example when the vehicle travels from P32-P13.).
With respect to claim 18, Yamaguchi et al teaches wherein the guiding path includes first and second end portions and a middle portion positioned between the first and second end portions (see at least [0096], [0108], and [Fig. 10A-10B], Yamaguchi teaches ach of the guiding paths (S1-S4) to a straight or steady path has a first portion (see S1 at p30), middle portion (see S1 at P303-P301), and end portion (see S1 at P40).), the middle portion being curvier than at least one of the first and second end portions (see at least [0096], [0108], and [Fig. 10A-10B], the middle portion as shown in figs. 10A-10B is curvier than at least one of the start and end portion.). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667